HOLMES, Circuit Judge
(dissenting).
The issues were heard by the court below on oral and documentary evidence. The court made its findings of fact and announced its conclusions of law; and, since the evidence was not brought up on appeal, it is on those findings and conclusions that the judgment appealed from must stand or fall.
The opinion says that the majority does not “agree with the legal conclusion of the lower Court that perishable fruits and 'vegetables may not come to rest merely because they cannot be kept indefinitely.” With deference, the district court did not so hold. It found as a fact that such was the rapidity of movement and the method of handling of goods purchased from outside the state that each such transaction was a continuous and unbroken shipment in interstate commerce from without the state through appellant into the hands of its customers. Upon this finding of fact, the court held *320as a matter of law that all of appellant’s employees were an integral part of that interstate movement and were therefore engaged in commerce under the Act. This ruling is not erroneous as a matter of law, and there is nothing in the record to show that it is untrue as a matter of fact.
The burden is on the appellant to show error in the judgment that it is asking this court to set aside. It has not met this burden. We should apply here the reasoning of Higgins v. Carr Bros., 317 U.S. 572, 63 S.Ct. 337, 338, 87 L.Ed. -, in which there was a failure “to show an actual or practical continuity of movement of merchandise from without the state to respondent’s regular customers within the state”; and wherein the Supreme Court held that there was nothing in the record to impeach the accuracy of the conclusion of the court below, saying: “Thus petitioner has not maintained the burden of showing error in the judgment which he asks us to set aside.”
Since appellant has failed to show that this particular finding was clearly erroneous, and since by it eVery employee of appellant was brought within the coverage of the Act, I think the judgment appealed from should be affirmed.